Title: To Benjamin Franklin from Lewis Littlepage, 12 February 1780
From: Littlepage, Lewis
To: Franklin, Benjamin


Sir
Nants February 12th. 1780
You will (I doubt not) be surpris’d at an address of this kind from a person unknown; but my situation will I hope be a sufficient apology. I arriv’d yesterday in this City from Virginia in pursuit of Mr. Jay, who generously offer’d me his patronage in America, but an ill state of health not permitting me to go to him at Philadelphia I prevail’d on my Guardian to let me follow him to Europe. I have Letters of recommendation from Mr. de Francy to Mr. Beaumarchais [torn: in Paris, a] Gentleman in this Port, and one in Bourdeaux. I expected to have found Mr. Jay at Paris, but am inform’d he is at Cadiz; and as the distance from hence is very great and myself unaquainted with the languague of either France or Spain I fear the journey will be disagreeable. I am encourag’d to apply to you, Sir, not only from your general character, but from a supposition that you may be acquainted with Mr. Jay, and hope you will not refuse me your advice: I shall remain in this place ’till I hear from you, and then proceed according to your directions: an answer from you will confer an eternal obligation. Sir your most Obedient humble Servant
Lewis Littlepage
P.S. Be pleasd to direct to me at madame M’Cartys at the Fosce of Nants.
 Addressed: His Excellency / Benjamin Franklin / a Passy
Notation: Lewis Littlepage 12 Feb 80
